DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/01/2022. As directed by the amendment: claims 10 and 18 have been amended, claims 1-9 have been cancelled and claims 21-29 have been added.  Thus, claims 10-29 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 5, filed 08/01/2022, with respect to the claim objections have been fully considered and are persuasive. The amendments to the claims to replace instances of “the” with “said” overcomes the claim objections. The claim objections have been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 08/01/2022, with respect to the rejections of claims 18 -20 under USC 103 Lorenzo (US 20190192162 A1) in view of Stoppenhagen et al (US 20180078263 A1) and claims 10-16 under USC 103 Bowman (US 20150289879 A1) in view of Lorenzo and Stoppenhagen have been fully considered and are persuasive. The applicant amended claims 10 and 18 to include “said marker is pivotally connected to a pusher” which overcomes Lorenzo as it is not explicitly taught that Lorenzo teaches a pivotable marker. The applicant additionally argues that Stoppenhagen does not teach a marker as a use of an attachment between a pusher and a coil, however, the applicant claims “a marker” not a “radiopaque marker” therefore a marker can simply be any structure that can indicate a position. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Teoh et al (US 20100160944 A1) for claims 18-20 and Bowman in view of Teoh for claims 10-16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18 the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the marker alone or the combination of the marker and the pusher.  The Applicant sets forth the combination of the marker and the pusher when describing “the marker is pivotally connected to a pusher”, which is inconsistent with the preamble, that sets forth the subcombination of the marker alone.  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.
In regards to claim 22 the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the marker alone or the combination of the marker and the implant.  The Applicant sets forth the combination of the marker and the implant when describing “wherein said distal portion of said marker sits within said implant”, which is inconsistent with the preamble, that sets forth the subcombination of the marker alone.  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.
In regards to claim 23 the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the marker alone or the combination of the marker and the implant.  The Applicant sets forth the combination of the marker and the implant when describing “wherein said distal portion of said marker supports said implant while said implant is connected to said pusher”, which is inconsistent with the preamble, that sets forth the subcombination of the marker alone.  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20, 22-24, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teoh et al (US 20100160944 A1), herein referenced to as “Teoh”.
In regards to claim 18, Teoh discloses: a marker 20 (see Figs. 1 and 5A-5D, [0048], a “marker” is any structure that can indicate a position, which 20 can indicate a position, therefore 20 is being interpreted as a “marker” by the aforementioned definition) for an implant 10 (see Figs. 1 and 5A-5D, [0041]) comprising: a distal portion (see annotated Fig. 5D below); a proximal portion (see annotated Fig. 5D below) attached to said distal portion (see annotated Fig. 5D below), said proximal portion (see annotated Fig. 5D below) tapering proximally 20 proximally tapers to a band such that said marker 20 is pivotally connected (see Figs. 5A-5D, [0048] and [0049]) to a pusher 60 and 70 (see Figs. 1 and 5A-5D, [0042] and [0048]) when said marker 20 is at least partially inserted into a junction (see annotated Fig. 5D below) of said pusher 60 and 70. 

    PNG
    media_image1.png
    638
    507
    media_image1.png
    Greyscale

In regards to claim 19, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said distal portion (see annotated Fig. 5D below claim 18) has a diameter (the distal portion is a point, therefore is smaller than the tapering proximal portion) smaller than a diameter (the diameter of the proximal portion is wider) of said proximal portion (see annotated Fig. 5D above claim 18).  
In regards to claim 20, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said distal portion (see annotated Fig. 5D below claim 18) is sized to fit within an implantable coil 10 (see Figs. 1 and 5A-5D, [0041] and [0048]).
In regards to claim 22, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said distal portion (see annotated Fig. 5D above claim 18) of said marker 20 sits within said implant 10. 
In regards to claim 23, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said distal portion (see annotated Fig. 5D below claim 18) of said marker 20 supports said implant 10 while said implant 10 is connected to said pusher 60 and 70 (see [0041], 20 supports as functioning as a stretch-resistant element to the device, to keep the implant from over-stretching).
In regards to claim 24, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said proximal portion (see annotated Fig. 5D below claim 18) of said marker 20 is rounded (see annotated Fig. 5D below claim 18, 20 is rounded at its proximal portion).
	In regards to claim 27, Teoh discloses: the marker of claim 18, see 102 rejection above. Teoh further discloses: wherein said proximal portion (see annotated Fig. 5D below claim 18) of said marker 20 nests within a distal structure 60 (see Figs. 5A-5D, [0048] at a distal end the distal end of 60 and 70 of said pusher 60 and 70.
	In regards to claim 29, Teoh discloses: A connection (see Figs. 5A-5D) between a pusher 60 and 70 (see Figs. 1, and 5A-5D, [0041] and [0048]) and an implantable coil 10 (see Figs. 1 and 5A-5D, [0041] and [0048]) comprising: a heater capsule means 60 (see Figs. 5A-5D, [0048]) for applying heat to least partially detach (see [0048]-[0049]) the implantable coil 10 from the pusher 60 and 70, the heater capsule means 60 (see Figs. 5A-5D, [0048]) being at least partially contained (see Fig. 1, 60 being contained within 70, and see Figs. 5A-5D)within a distal end the distal end of 60 and 70 of the pusher 60 and 70; a connection means 20 (see Figs. 1, and 5A-5D, [0048] and [0049]) for pivotally connecting (see Figs. 5A-5D, [0048] and [0049]) the pusher 60 and 70 to the implantable coil 10 in an attached configuration (see Figs. 5B-5D) prior to detachment (see Fig. 5A).
Claims 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckham et al (US 20130138136 A1), herein referenced as “Beckham”.
In regards to claim 18, Beckham discloses: a marker 94 (see Fig. 6, [0102], element 94 is being interpreted as a marker as an element that can indicate a position) for an implant 90 (see Fig. 6, [0041]) comprising: a distal portion 85 (see Fig. 6, [0102]); a proximal portion 96 (see Fig. 6, [0102]) attached to said distal portion 85, said proximal portion 96 tapering proximally 96 tapers as it is a spherical shape such that said marker 94 is pivotally connected a ball and socket joint connection is a pivotable connection, see 84 space for 94 to pivot to a pusher 42 (see Fig. 6, [0102]) when said marker 94 is at least partially inserted into a junction 84 (see Fig. 6, [0102]) of said pusher 42. 
In regards to claim 28, Beckham discloses: the marker of claim 18, see 103 rejection above. Beckham further discloses: wherein said proximal portion 96 forms a ball and socket joint ball and socket joint connection, see Fig. 6 with said pusher 42.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham in view of Forber (US 5984944 A), herein referenced to as “Forber”.
In regards to claim 25, Beckham discloses: the marker (as interpreted by the examiner to be an element that indicates position) of claim 18, see 102 rejection above. Beckham does not explicitly disclose: wherein said proximal portion of said marker is chamfered.
However, Forber in a similar field of invention teaches a marker 540 (see Fig. 27, meets the examiner interpretation of a marker as an element that indicates position) for an implant 570 (see Fig. 27) with a proximal portion 546 (see Fig. 27). Forber further teaches: wherein said proximal portion 546 of said marker 540 is chamfered 548 (see Fig. 27, col. 12, ll 17-24). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beckham to incorporate the teachings of Forber and have the marker with a proximal portion of said marker is chamfered. Motivation for such can be found in Forber as a chamfer can facilitate the marker being inserted into a catheter/pusher (see col. 12, ll 17-24).	
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Beckham in view of Lee et al (US 20140236127 A1), herein referenced to as “Lee”.
In regards to claim 26, Beckham discloses: the marker (as interpreted by the examiner to be an element that indicates position) of claim 18, see 102 rejection above. Beckham does not explicitly disclose: wherein said proximal portion of said marker is beveled. 
Lee in a similar field of invention teaches a marker 108 (see Fig. 11, meets the examiner interpretation of a marker as an element that indicates position) for an implant 114 (see Fig. 11-12) with a proximal portion 102 (see Fig. 11). Lee further teaches: wherein said proximal portion 102 of said marker 108 is beveled 100 (see Fig. 11, [0054]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beckham to incorporate the teachings of Lee and have the proximal portion of the marker be beveled. Motivation for such can be found in Lee as the bevel helps control the initial connection between the pusher and the implant and reduces the likelihood of jamming (see [0054]). 
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 20150289879 A1), herein referenced to as “Bowman” in view of Teoh. 
In regards to claim 10, Bowman discloses: A flexible junction (see Fig. 19) between a pusher 700 (see Fig. 19, [0147]) and an implantable coil 302 (see Fig. 4, [0085]) comprising: a delivery pusher 700 having a heater capsule 702 and 749 (see Figs. 19-20, [0152]) at least partially contained within a distal end the distal end of 700 (see Fig. 19 and 20) thereof and including: an outer capsule 702 (see Figs. 19-20, [0151]-[0152]); and a heater element 749 (see Fig. 29, [0171]-[0172], can be utilized with pusher 700)  contained within said outer capsule 702 having a C-shape (see annotated Fig. 29 below) and defining a plurality of planes (see annotated Fig. 29 below), each plane including an inner ring (see annotated Fig. 29 below) and an outer ring (see annotated Fig. 29 below), wherein one of said inner ring (see annotated Fig. 29 below) and said outer ring (see annotated Fig. 29 below) of each plane (see annotated Fig. 29 below) is connected to an inner ring or an outer ring (see annotated Fig. 29 below, the outer ring of one plane is connected to an outer ring of an adjacent plane, and the inner ring of one plane is connected to an inner ring of an adjacent plane), respectively, of an adjacent plane, said heater element 749 further having an electrical connection solder connecting slit of 702 to heating element (see Fig. 19, [0149] and [0151]) to said outer capsule 702. Bowman does not explicitly disclose: the implantable coil having a marker band at a proximal end thereof, said marker being pivotally connected to a distal structure of said delivery pusher, and wherein said marker includes a proximally tapered end. 

    PNG
    media_image2.png
    568
    806
    media_image2.png
    Greyscale

	
	Teoh in a similar field of invention, teaches an implantable coil 10 (see Figs. 1 and 5A-5D, [0041]) and a delivery pusher 60 and 70 (see Figs. 1 and 5A-5D, [0042] and [0048]). Teoh further teaches: an implantable coil 10 having a marker band 20 (see Figs. 1 and 5A-5D, [0048]) at a proximal end (see annotated Fig. 5D below claim 18) thereof, said marker 20 being pivotally connected (see Figs. 5A-5D, [0048] and [0049]) to a distal structure (see annotated Fig. 5D below claim 18) of said delivery pusher 60 and 70, and wherein said marker 20 includes a proximally tapered end 20 proximally tapers to a band. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman to incorporate the teachings of Teoh and have an implantable coil having a marker band at a proximal end thereof, said marker being pivotally connected to a distal structure of said delivery pusher, and wherein said marker includes a proximally tapered end. Motivation for such can be found in Teoh as this flexible detachment junction with the pivoting reduces catheter kickback and more efficient deployment (see [0049]). 
In regards to claim 11, the combination of Bowman and Teoh teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said heater element 749 is connectable to a first lead wire 708 (see Fig. 20, [0147]).
In regards to claim 12, the combination of Bowman and Teoh teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said outer capsule 702 is connectable to a second lead wire 706 (see Figs. 19 and 20, [0149] and [0151], a slit contains 706, thus 702 is connectable to 706).
In regards to claim 13, the combination of Bowman and Teoh teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: further comprising at least one insulative layer coated with insulating material (see [0171] and [0172]) disposed between two of said planes (see annotated Fig. 29 below claim 10, as the sheet of material that makes up the two-layer configuration is covered with an insulating material, there would be at least one layer of insulation disposed between each of the planes). 
In regards to claim 14, the combination of Bowman and Teoh teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said heater element 749 defines an internal passage (see annotated Fig. 29 below claim 10, there is an internal passage defined by the two layers of 749). 
In regards to claim 15, the combination of Bowman and Teoh teaches: the flexible junction of claim 14, see 103 rejection above. Bowman further discloses: wherein said internal passage is sized to receive a tether 310 (see Fig. 4, [0085]-[0086], the tether passes through a heater coil, see [0171], the heater can be used in any of the previously described implant delivery embodiments). 
In regards to claim 16, the combination of Bowman and Teoh teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: further comprising a stretch-resistant wire 310 (see Fig. 4, [0085]-[0086]) extending through said delivery pusher 700 to said outer capsule 702 (the outer capsule surrounds the heater coil, and since the tether passes into the heater coil, the tether extends to the outer capsule).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Teoh as applied to claim 16 above, and further in view of Dias et al (US 20170105739 A1), herein referenced to as “Dias”. 
In regards to claim 17, the combination of Bowman and Teoh teaches: the flexible junction of claim 16, see 103 rejection above. The combination of Bowman and Teoh does not teach: wherein said outer capsule includes tabs used for attaching said stretch-resistant wire to said outer capsule.
However, Dias in a similar field of invention teaches a delivery device for an embolic coil 503 with an outer capsule 703 (see Figs. 7A-8D) and a stretch-resistant wire (see annotated Fig. 8C below). Dias further teaches: wherein said outer capsule 703 includes tabs (see annotated Fig. 8C below) used for attaching said stretch-resistant wire (see annotated Fig. 8C below, [0061], pull-wire has tension, see [0019]) to said outer capsule 703.



    PNG
    media_image3.png
    361
    656
    media_image3.png
    Greyscale

 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman and Teoh to incorporate the teachings of Dias and have wherein said outer capsule includes tabs used for attaching said stretch-resistant wire to said outer capsule. Motivation for such can be found in Dias as these tabs can prevent a small proximal force from unintentionally detaching the embolic coil, see [0064]. 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach nor render obvious a flexible junction between a pusher and an implantable coil comprising, inter alia, a heater element contained within said outer capsule having a c-shape and defining a plurality of planes, each plane including an inner ring and an outer ring, wherein one of said inner ring and said outer ring of each plane is connected to an inner ring or an outer ring, respectively, of an adjacent plane, wherein the C-shape is transverse to a longitudinal axis of said heater element. Bowman (US 20150289879 A1) teaches a heater coil with c-shapes but does not teach wherein the C-shape is transverse to a longitudinal axis of a said heater element, rather the C-shape is longitudinal. Bowman et al (US 20150173773 A1) teaches a heater coil with c-shapes but the C-shape is longitudinal, see Fig. 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman et al (US 20150173773 A1), teaches a heater coil with a longitudinal C-shape 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771